DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Authorization for this Examiner’s Amendment was verbally given by Michael J. Bujold on December 27, 202020 and December 30, 2020. 
Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Amend Claims 15, 18 and 30 as follows and cancel Claim 19: 
15.         (CURRENTLY AMENDED)   A device for indicating a presence of atrial fibrillation, the device comprising:
              an inflatable cuff adapted to be wrapped around an extremity of a patient, 
              a pump for inflating said cuff, 
              at least one pressure sensor for measuring a pressure inside the cuff, 
              a pressure release valve for deflating said cuff,
              a  control unit for controlling operation of said pump and of said pressure release valve upon instruction by a calculating unit, 
              the calculating unit being configured for:
                             determining the presence or absence of atrial fibrillation on a basis of at least one sequence of pulse beats sensed by said at least one pressure sensor and adapting the number of 
                             automatically stopping the measurement if the absence of atrial fibrillation is determined,
                             continuing the measurement for at least an additional measurement only  if the presence of atrial fibrillation is determined during an initial measurement; and 
                             instructing the control unit to inflate, to maintain, and to deflate the pressure inside said cuff based on the results of the previous measurement; 
              the pump inflating said cuff, and the sensor measuring a first sequence of pulse beats,
              the calculating unit determining the presence of atrial fibrillation based on said first sequence of pulse beats if said first sequence of pulse beats is over the threshold value of atrial fibrillation,
              the calculating unit instructing the control unit to maintain the pressure inside said cuff only if the presence of atrial fibrillation is determined by the calculating unit based on said first sequence of pulse beats, otherwise
              the calculating unit instructing the control unit to decrease the pressure inside said cuff via activating said pressure release valve and discontinuing the measurement since the calculating unit does not determine the presence of atrial fibrillation based on the first sequence of pulse beats; 
              the sensor measuring a second sequence of pulse beats only if the calculating unit determines the presence of atrial fibrillation based on the first sequence of pulse beats,
              the calculating unit determining the presence of atrial fibrillation based on said second sequence of pulse beats if the threshold value of atrial fibrillation is reached by said second sequence of pulse beats,
              the calculating unit instructing the control unit to maintain the pressure inside said cuff only if the presence of atrial fibrillation is determined by the calculating unit based on said second sequence of pulse beats, otherwise
              the calculating unit instructing the control unit to decrease the pressure inside said cuff via activating said pressure release valve and discontinuing the measurement since the calculating unit did not determine the presence of atrial fibrillation,
              the sensor measures a third sequence of pulse beats only if the calculating unit determines the presence of atrial fibrillation based on said second sequence of pulse beats,
              the calculating unit being configured to determine the presence of atrial fibrillation based on said third sequence of pulse beats, and
and discontinuing the measurement after said third sequence of pulse beats has been measured
              wherein a sequence is defined by a predetermined number of pulse beats or by a predetermined time period and the calculating unit only indicates the presence of atrial fibrillation when the first, the second and the third sequence of pulse beats each indicate atrial fibrillation.

18. (CURRENTLY AMENDED) The device according to claim 15, wherein the calculating unit is adapted to determine the presence or absence of atrial fibrillation on the basis of pressure variations sensed with said at least one pressure sensor during [[a]] 10/14/20 -9 13am14/619,794 the third sequence, only if the presence of atrial fibrillation has been determined during the first and during the second sequence.

19. Cancel 
          
              30.         (CURRENTLY AMENDED)  A method for indicating a presence of atrial fibrillation, the method comprising the steps of:
              providing an inflatable cuff adapted to be wrapped around an extremity of a patient;
              providing a pump for inflating said cuff;
              providing at least one pressure sensor for measuring the pressure inside the cuff;
              providing a pressure release valve for deflating said cuff;
              providing a control unit for activation of said pump and said pressure release valve upon instruction by a calculating unit; 
              the calculating unit being configured to:
                             determine the presence or absence of atrial fibrillation on the basis of at least one sequence of pulse beats sensed by said sensor and adapt the number of sequences on which the measurement is based according to the determination of absence of atrial fibrillation;
                             automatically stop the measurement for at least an additional measurement only if the absence of atrial fibrillation is determined; 
                             continue the measurement if the presence of atrial fibrillation is determined for at least one more measurement; and
                             instruct the control unit to inflate, to maintain; and to deflate the pressure inside said cuff based on the results of a previous measurement;

              determining the presence of atrial fibrillation via the calculating unit based on said first sequence of pulse beats if said first sequence of pulse beats is calculated to be over a threshold value of atrial fibrillation;
              the calculating unit instructing the control unit to maintain the pressure inside said cuff only if the presence of atrial fibrillation is determined by the calculating unit based on said first sequence of pulse beats;
              otherwise the calculating unit instructing the control unit to decrease the pressure inside said cuff by activating said pressure release valve and discontinuing the measurement since the calculating unit did not determine the presence of atrial fibrillation based on the first sequence of pulse beats;
              measuring a second sequence of pulse beats via the sensor only if the calculating unit determines the presence of atrial fibrillation based on said first sequence of pulse beats;
              the calculating unit determining the presence of atrial fibrillation based on said second sequence of pulse beats if said second sequence is calculated to be over the threshold value of atrial fibrillation;
              the calculating unit instructing the control unit to maintain the pressure inside said cuff only if the presence of atrial fibrillation is determined by the calculating unit based on said second sequence of pulse beats;
              otherwise the calculating unit instructing the control unit to decrease the pressure inside said cuff by activating said pressure release valve and discontinuing the measurement since the calculating unit did not determine the presence of atrial fibrillation based on said second sequence of pulse beats;
              measuring a third sequence of pulse beats via the sensor only if the calculating unit determines the presence of atrial fibrillation based on said second sequence of pulse beats;
              the calculating unit determining the presence of atrial fibrillation based on said third sequence of pulse beats if said third sequence is calculated to be over the threshold value of atrial fibrillation;
              the calculating unit instructing the control unit to decrease the pressure inside said cuff by activating said pressure release valve and discontinuing the measurement after said third sequence of pulse beats has been measured, wherein a sequence is defined by a predetermined number of pulse beats or by a predetermined time period and the calculating unit only indicates the presence of atrial fibrillation when the first, the second and the third sequence of pulse beats each indicate atrial fibrillation.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter of this application:  The prior art of record fails to fairly render unpatentable the claimed device and method for determining atrial fibrillation which positively recites discontinuing the measurement after a negative determination of atrial fibrillation from a sequence of pulse beats.  Importantly, the Declaration by Willem J. Verberk, the author of the material secondary reference that such would not be obvious is persuasive. More particularly, Verberk stated in the Declaration, para. 19 “On the basis of my article, I don't believe that one of ordinary skill in this art would switch to looking for AF-negative readings, or stop the measurements early before the required three measurements have all been taken.”
Accordingly, the claim limitations upon calculating unit instructing the control unit to decrease the pressure inside said cuff via activating said pressure release valve and discontinuing the measurement since the calculating unit does not determine the presence of atrial fibrillation based on the first sequence of pulse beats; calculating unit instructing the control unit to decrease the pressure inside said cuff via activating said pressure release valve and discontinuing the measurement since the calculating unit does not determine the presence of atrial fibrillation based on the first sequence of pulse beats; calculating unit instructing the control unit to decrease the pressure inside said cuff via activating said pressure release valve and discontinuing the measurement after said third sequence of pulse beats has been measured (Claim 15) and the calculating unit instructing the control unit to decrease the pressure inside said cuff by activating said pressure release valve and discontinuing the measurement since the calculating unit did not determine the presence of atrial fibrillation based on the first sequence of pulse beats; the calculating unit instructing the control unit to decrease the pressure inside said cuff by activating said pressure release valve and discontinuing the measurement since the calculating unit did not determine the presence of atrial fibrillation based on said second sequence of pulse beats; calculating unit instructing the control unit to decrease the pressure inside said cuff by activating said pressure release valve and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

MITCHELL E. ALTER
Examiner
Art Unit 3791

/MITCHELL E ALTER/Examiner, Art Unit 3791                
/CHRISTIAN JANG/Primary Examiner, Art Unit 3791